 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                  ***
 6    ROSE PEREZ,                                          Case No. 2:18-cv-02430-GMN-CWH
 7                           Plaintiff,
                                                           ORDER
 8          v.
 9    ELDORADO RESORTS CORP.,
10                           Defendant.
11

12          Presently before the court is defendant Eldorado Resorts Corp.’s Motion to Strike Reply

13   (ECF No. 23), filed on May 2, 2019. Plaintiff Rose Perez did not file a reply.

14          Eldorado moves to strike Perez’s reply in support of her motion to remand, arguing the

15   reply was filed 79 days late. Given that Perez does not oppose the motion to strike, the court will

16   grant the motion. See LR 7-2(d) (stating that the failure of an opposing party to file points and

17   authorities in response to a motion constitutes a consent to the granting of the motion).

18          IT IS THEREFORE ORDERED that defendant Eldorado Resorts Corp.’s Motion to Strike

19   Reply (ECF No. 23) is GRANTED.

20          IT IS FURTHER ORDERED that the clerk of court must strike plaintiff Rose Perez’s

21   reply in support of her motion to remand (ECF No. 22) from the docket.

22

23          DATED: May 23, 2019

24

25
                                                          C.W. HOFFMAN, JR.
26                                                        UNITED STATES MAGISTRATE JUDGE
27

28
